Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 1 of 18

EXhibit

 

 

 

 

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 2 of 18

SUPREME COURT OF THE STATE OF NEW YORK

couNTY oF ROCKLAND
X

PA|GE DiFRANCESCO,

Plaintiff/Petitioner,
index No_ 037222/2018

- against ~
RICHGOLD ASSOC|ATES, WAL-M_ART STORES

EAST, LP, and JOHN DOE CONTRACTING ENT|TY (1-3),
Defendanthespondent.
x

NOT|CE CF ELECTRONIC FlLlNG
(Mandatory Case)
(Uniform Ru|e § 202.5-bb)

You have received this Notice because:

1) The P|aintiff/Petitloner. whose name is listed above, has filed this case using the
New York State Courts E-fi|ing system ('_'NYSCEF"), and

2) You are a Defendanthespondent (a party) in this case.

0 lf you are represented by an attorney_:
Give this Notice to your attorney. Attorne s: see “lnformation for Attorneys" pg. 2).

l lf you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your

documents in paper, unless you choose to participate in e-filing.
if you choose to participate in e-flllng, you must have access to a computer and a

scanner or other device to convert documents into electronic format, a connection
to the intemet, and an e-mail address to receive service of documents.

The benefits of participating in e-fi|ing include:
0 sewing and filing your documents electronically
0 free access to view and print your e-fi|ed documents
o limiting your number of trips to the courthouse
o paying any court fees on-line (credit card needed)

To register for e-fi|ing or for more information about ho`w e-filing works:

l visit: www.nvcounMov/efiIe-unrepresented or
0 contact the Clerk's Ofdce or Help Center at the court where the case was filed. Court

contact information can be found at wvwv.nycourts.gov

Page 1 of 2 EFM-1

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 3 of 18

To find legal information to help you represent yourself visit www.nycourthelp.gov

information for Attorneys
(E-filing is Mandatory for~Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-fi|ed matter on the
NYSCEF site www.nycourts.govletile ; or

2) file the Notice of Opt-Out form with the clerk of the oourt where this action is
pending and serve on all parties. Exemptions from mandatory e-fiiing are limited to
attorneys who certify in good faith that they lack the computer hardware andlor
scanner andlor intemet connection or that they lack (a|ong with all employees subject
to their direction) the knowledge to operate such equipment [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account. visit the
NYSCEF website at www.nycourts.govlefiie or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: elile@nycourts.gov).

Dated: Dez§z¢ 11§018
One Executive Boulevard, Sulte 202

MARC |. KlSSE[_

Name_ Address
SCHULMAN & K|SSEL, P.C. Suffern NY 10901
Firm Name

(B45) 368-0104 xt. 234
Phone

mkissel@suffemlaw.com

 

 

 

E-Malt
T°= Ri°hg°'d ASS°°‘B“°'S John one contracting Emity (1-3)
. . Unknown to plaintiff at this time
140 L'nden Dnve New ¥ork, or New Jersey

Ke`nsingmn oT 06037

Wal-Mart Stores East, L.P.
111 Eighth Avenue

New York NY 10011
6/6[18

lndex # Page 2 of 2 EFM-1

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 4 of 18

|F_ILE' D'. ' R_oc_'KLAND_ country cLERK“:_lz/o'r/zola 04. 53_® INDEK NO- 03'/222/201B

NYSCEF DOC. NO. 1 RECEIVED_ NYSCEF'. 12/07/2018

 

 

 

SUPREME COURT OF THE STATE OF _NEW YORK

 

COUNTY OF R.OCKLAND .
lndex No. 037222/2018
PAIGE DiFRANCESCO, Date of Filing: 1217/201 8
Plaintift", Plaintitt` designates
Rock]and County as place of trial
-agar`nsr-
The basis of the venue is:
RICHGOLD ASSOCIATES, WAL-MART STORES Plaintiff’s domicile; and location of
EAST, LP, and JOHN DOE CONTRACTING injury
ENTITY (1-3),
SUMMGNS
Defendants.
Plaintiff resides at:
32 Fawn Hili Drive
Airmont NY 10952
County of Rockland

 

To the above-named defendants:

I’OUARE SUM?|JONED to answer the complaint in this action and to serve a copy of
your answer on plaintiffs attorney within 20 days alter the service of this summons? exclusive of
the date of service (or within 30 days after the service is complete if this summons is not
personally delivered to you within the State ofNew York); and in case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded in the

complaint

Dated: Su£t`ern, New York
December 6, 2018

 

arc I. Kissel, Esq.
Schulman & Kissel, P.C.
Attorney for Piaiotiff
One Executive Bou]evard, Suite 202
Suffern NY10901-4157
(845) 368-0104 x234
(845) 368-0168 Facsimile

E-rnail: mk.issel@suHernlaw.oom

Dcfendant(s)' Address:

10f9

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 5 of 18

[F§§ED= R_'_`”ocKLAND c' ouN'rY- c"LE'RK'l'TTz 07 20_18 04_=53 PE INDEX NO- 037222/2°18

NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 12/0'7/2018

Richgold Associates
140 Linden Drive
Kensington CI` 60137

Wal-Mart Stores East, L.P.
111 Eighth Avenue
New York NY 10011

John Doe Contracting Entity (1-3)

Un.known to plaintiff at this time
New 'York, or New Jersey

20f9

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 6 of 18

s _ nor nocr<r.ANn couN'rY~ opens 12 07 2018 04=53 P l INDEX NO- °37222/2°13
NYSCEF DOC. NO. 1 o RECEIVED NYSCEF: 12/0'7/2018

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF ROCK.LAND
Index No. 037222/2018
PA.IGE DiFRANCESCO,
PlaintiH`, VERIFIED COMPLAINT
-agar'nst-

RICHGQLD AssoclATEs, wAnMART sroREs
EAST, LP, and JOHN non coNTRAcrrNG
ENTITY (1-3),

Defendants.

 

Plaintift`, through her attorney, Marc I. Kissel, of SCI-[ULMAN & KISSEL, P.C.,
complaining of defendants, alleges as follows:
1. At all times relevant the plaintiff was and still is a_resident of the County of Rockland,

State ofNew York.

2. Upon information and belief, at all times relevant, Defendant Richgoid Associates,
was and is foreign limited partnership, organized and existing under the laws of the State of
Connecn`cut, authorized and doing business in, among other places, New York (“R.ichgold”).

3. Upon information and beliei`, at all times relevant, Wal-Mart Stores East, LP was and
is a foreign limited partnership organized and existing under the laws of the State of Delaware,
authorized and doing business in, among other places, New York. (“Wal-Mart”).

4. John Doe Contracting Entity (1-3) is the fictitious name(s) of the persons or entities,

other than the above-named defendants, who, jointly or severally, caused or contributed to the

30f9

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 7 of 18

:FILED.' R'°`_`°ocrcnann"*_"_'_counrv _T/'_cr.__sran 12 07 2018_04_='53 'jp INDEX N°- °3`7222/2°1“

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/07/2018

 

condition(s) complained of in the matter, such persons or entities being unknown to plaintiff at
this time. Upon information and belief, and subject to further discovery, the contracting agencies
are New York or New Jersey entities

5. _Upon information and belief, at all times relevant, R.ichgold owned a parcel of land
together with commercial improvements including the parking lots servicing the commercial
enterprises located thereon at 250 RT 5 9, in the Village ofAirmont, Town of Ramapo, County of
Roekland, State of New York. (“Prernises”).

6. Upon information and belief, Wal-mart is one ofRichgold’s tenants at the Premises.

7. Upon information and beliet`, at all times relevant, either Richgold or Wal-Mart was in
possession and control of the Prernises public parking lot.

8. Upon information and belief, at all times relevant, either Richgold or Wal-Mart
operated the Premises public parking lot.

9. Upon information and belief, at all times relevant, either Richgold or Wal-Mart
managed the Premises public parking lot.

10. On information and belief, at all times relevant, either Richgold or Wal-Mart, was
responsible for the maintenance of the Prernises public parking lot.

11. Upon information and belief, John Doe Contracting Entity (1-3), or one of them, was
retained by either Richgold or Wal-Mart to perform repair or maintenance services at the

Premises parking lot.

acf$

Case 7:19- -C\/- 03323 Document 1- 1 Filed 04/15/19 Page 8 of 18

@D '1 RocKLAND coUN'ric anew 12 07 2018 0 -53 PB INDEX NO- 031222/3°1@

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 12/0'7/2018

 

12. At all times relevant, the Premises parking lot was open to the public for usc by
shoppers, including pedestrians and motor vehicles.

13. On or about February 7, 2017 at about 6:15 p.m., plaintiff Paige DiFrancesco was
lawfully upon the Prernises, particularly the parking lot, as a customer of the Shop Rite
supermarket in the Premises shopping mall.

14. At the above-mentioned time and place, plaintiff Paige Dil=rancesco was walking
towards her vehicle within the parking lot of the Premises when she tripped and fell as a result of
the defendants’ negligence, and she sustained severe personal injuries.

l$. The area where plaintiff fell was dangerous, unsafe, and defective

16. The area where plaintiff fell was degraded, eroded, unlevel, uneven, and a tripping
hazard.

l?. The defendant’s negligence consisted of, among other things: negligent maintenance
and operation of the Premises; permitting the walking surface of the Premises to be and remain
in a dangerous, unsafe and defective condition; failing to warn the members cf the general
public, and in particular the plaintiff Paige DiFrancesco of the dangerous and defective condition
of the Premises; failing to correct the complained of condition; creating the dangerous condition;
failing to maintain the Premises in a safe and clean condition; failing to train,_ maintain or retain
adequate, suchient and competent employees and independent contractors; allowing the area
where plaintiff fell to become and remain a trap and a nuisance; allowing the asphalt area where

plaintiff fell to degrade and erode; failing to exercise reasonable care for the safety of plaintiff

50£9

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 9 of 18

'I:Frr.s__"n="socr<_`r.nnn'_“_counrr.c'nnnr<jj`__`lz 07 2018 04=53 PI INDEX NO- 037222/2°1“

NYSCEF ooc. No. 1 ,._ REcEIvED NY$cEF= 12/07/2018

 

 

and others; and failing to correct a dangerous and unsafe condition which the defendant either
caused, knew of, or in the exercise of reasonable care should have known,existed.

18. Plaintifl"s slip and fall and the resulting injuries were caused by defendants’
negligence, with no contributing negligence by plaintiff.

19. Upon information and belief, defendants, or one or more of thc-, created the
dangerous and defective condition

20. Upon information and belief, the defendants, or one or more ofthem, had actual
and/or constructive'notice of the dangerous and defective condition.

21 . As a result of the defendant’s negligence and the resulting accident, plaintiff
sustained severe, permanent and personal injuries, including injuries to her right leg and foot,
which injuries required, among other things, surgery at the right knee, and she will continue to
be sick, sore, lame and disabled, was and will be required to spend money for medical care and
treatment, has lost and will continue to lose wages, has and will continue to suffer pain and loss
of enjoyment of life, and she has been otherwise damaged

22. By reason of the forcgoing, the plaintiff Paige DiFrancesco has been damaged in an

amount to be determined, which amount exceeds the jurisdictional limitations of all lower courts

that might otherwise have jurisdiction

Gof9

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 10 of 18

 

|F;LED= Roc'rr'LaNn couN'r*.r anR_'K_1'270772013 04=53 PE INDEX NO- 037222/2°13
NYSCEF DOC. NO. 1 ~ RECEIVED NYSCEF: 12/0'7/2018

WHEREFOR.E, plaintiff demands judgment against the defendants in an amount to be
deterrnined, which amount exceeds the jurisdictional limit of all lower courts, together with costs
and disbursements on all causes of action and, such other and further relief as the Court may

deem just and proper.

Dated: Suffern, New York
Decernber 6, 2018 W

Marc I. Kissel, Esq.

Schulman & Kissel, P.C.

Attorney for Plaintiff

One Executive Boulevard, Suite 202
Suffern NY 10901~4157 `
(845) 368-0104 x234

(845) 368-0168 Facsimilc

E-mail: MS_¢I@YEM§QQ

 

70£9

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 11 of 18

rr.r.an="nocr<r.snn counw-cr.sar< zmzors 04:53 1= ¢ INDEX NO- 037222/2°1°

NYSCEF DOC. NO. 1 RECEIV'ED NYSCEF: 12/07/2018
h

VERIFICATION

STATE OF NEW YOR.K )
) SS:
COUNTY OF ROCK.LAND )
I, Paige DiFraocesco, being duly sworn depose and say that I am the plaintiff in this
action; l have read the attached complaint and know the contents thereof; the same is true to my

own lcnowledge, except as to the matters therein stated to be alleged on information and belief,

and as to those matters I believe it to be true.

 

Sworn to before me on
member é, 2013

traverse

Notary Public V

ELlSA CRABLE d

Notary Publtc. State of New Yor‘lr

No. 01 CR6_121191 nw

Qua\ttied ln Rockiend Cou 2021
Commisston Explres January 10.

80£9

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 12 of 18

 

 

[FIL ED‘E Roé"_KLAND coUNTY cLERK 12 07 2018 04= -53 P INDEX NO- 03722-2/2018
NYSCEF DOC. NO. 1 . RECEIVED NYSCEF: 12/0'7/2018

¢i,

SUPREME COURT OF THE STATE OF NEW YORK Index No. 037222!2018
COUNTY OF ROCKLAND

 

 

_`

_
h 4_¢¢,

 

FAIGE.DiFRANCESCO,
Plaz'nti)f
m - against -

mcHGoLD AssoclATEs, WAI,MART s'roRE's EAST, LP,
il and JOHN DoE coNTRAcTING ENTITY (1-3),

Deféndant.

_»_-_.¢__`=

 

ii SUM]|IONS A.ND VERIFIED COM'PLAINT

 

Schulman & Kissel, P. C.
Attomey for Plaintif.f
One Bxeeutive Boulevard, Suite 202
Suffern, New York 10901 j

 

(845) 363-0104

 

 

 

 

 

90f9

Case 7:19-cv-O'3323 Document 1-1 Filed 04/15/19 Page 13 of 18

 

 

WM 19-1 10 PC
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF ROCKLAND
X
PAIGE DIFRANCESCO, Index No.: 037222/18
Plaintiff,
-against- VERIFIED ANSWER
RICHGOLD ASSOCIATES, WAL-MART STORES
EAST, LP, and JOHN DOE CONTRACTING
ENTITY (1~3),
Defendants.
X

 

The defendants, WAL-MART STORES EAST, LP and RICHGOLD ASSOCIATES,
by their attorneys, BRODY, O’CONNOR & O’CONNOR, ESQS., answering the Verified
Complaint herein state upon information and belief:

FIRST: Defendants deny having knowledge or information sufficientto form a belief
as to the allegations set forth in paragraph marked “1”, and each and every part thereof

SECOND: Defendants deny the allegations set forth in paragraph marked “2”, except
admit that R_`[CHGOLD ASSOCLATES is a foreign limited partnership registered to do business in
the State ofNew York.

THIRD: Defendants deny having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “4”, and each and every part thereof

FOURTH: Defendants deny the allegations set forth in paragraphs marked “7”, “8”,
“9”, and “10”, except admit that WAL-MART STORES EAST, LP is responsible for the

maintenance of the parking lot at 250 Route 59, Suffern, New York.

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 14 of 18

FIFTH: Defendants deny having knowledge or information sufficient to form a belief
as to the allegations set forth in paragraphs marked “11”, “12”, and “13”, and each and every part
thereof.

SIXTH: Defendants deny the allegations set forth in paragraph marked “14”, and
each and every part thereof

SEVENTH: Defendants deny having knowledge or information sufficient to form
a belief as to the allegations set forth in paragraphs marked “15”, and “16”, and each and every part
thereof

EIGHTH: Defendants deny the allegations set forth in paragraphs marked “17”, “l 8 ”,
“19”, “20”, and “21”, and each and every part thereof

NINTH: Defendants deny having knowledge or information sufficient to form a
belief as to the allegations set forth in paragraph marked “22”, and each and every part thereof

_AS AND FOR A FIRST AFFIRMATIVE DEFENSE

TENTH: The plaintiff Was guilty of culpable conduct, including contributory
negligence and/or assumption of risk, and should an award be made to plaintiff, Same Should be
diminished in the proportion which the culpable conduct and/or contributory negligence and/or
assumption of risk attributable to the plaintiff bears to the culpable conduct and/or negligence Which
caused the damages

A FOR A SECOND AFFIRMATIVE DEFENSE

ELEVENTH: In the event that plaintiff recovers judgment against this answering
defendant and it is determined that plaintith damages Were caused in whole or in part by two or
more joint tortfeasors, then defendant’s liability herein for non-economic loss may not exceed its

equitable share of said damages in accordance With its relative culpability, as provided by Section

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 15 of 18

1601 of the CPLR.

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
TWELFTH: Plaintiff’ s recovery, if any, shall be reduced by the amount of any

collateral payments received, in accordance with CPLR Section 4545.

WHEREFORE, defendants, WAL-MART STORES EAST, LP and RICHGOLD
ASSOCIATES, request judgment dismissing the Complaint herein, together with costs and
disbursements of this action.

Dated: Northport, New York
January 22, 2019

Yours, etc.

BRODY, O’CONNOR & O’CONNOR, ESQS.
Attorneys for Defendants

WAL-MART STORES EAST, LP and
RICHGOLD ASSOCIATES

BY= ~e’/iLV/g{,\ /
PATRICIA‘ZL\. o=CoNNoR
7 Bayview Avenue
Northport, New York 11768
(631) 261-7778
File No.: WM19-110 PC

TO: SCHULMAN & KISSEL, P.C.
Attomeys for Plaintiff
One Executive Boulevard, Suite 202
Suffern, New York 10901
(845) 368-0104

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 16 of 18

AFFIRMATI§ !N QY ATTORNEY

The undersigned, an attorney admitted to practice in the Courts of the State ofNew
York, shows:

That affinnant is the attorney for the defendant in the within action; that aHirmant has
read the foregoing Verified Answer and knows the contents thereof; that the same is true to the
affmnant’s knowledge, except as to the matters therein stated to be alleged on infonnation and
belief; and that as to those matters, afi`i.nnant believes it to be true.

Affinnant further says that the reason this Verification is made by deponent and not
by the defendant is that defendant is a foreign limited partnership

The grounds of belief as to all matters not stated upon deponent’s knowledge are
documents, correspondence and records maintained in your deponent’s files and conversations and
conferences had with the defendant

The undersigned affirms that the foregoing statements are true under the penalties of
rcr-imr-

Dated: Northport, New York
January 22, 2019

aaa

PATRICIA A. O’CONNOR

 

Case 7:19-cv-03323 Document 1-1 Filed 04/15/19 Page 17 of 18

AFFI])AVIT OF MAILING

STATE OF NEW YORK )
) ss:
COUNTY OF SUFFOLK )

DEBRA SANACORA, being duly sworn, deposes and says:

That your deponent is not a party to this action, is over 18 years of age and resides
at Ronkonkoma, New York.

That on the C? day of.lanuary, 2019, deponent served the within VERIFIED
ANSWER and AFFIRMATION BY ATTORNEY

UPON:

SCHULMAN & KISSEL, P.C.
Attorneys for Plaintiff

One Executive Boulevard, Suite 202
Suffern, New York 10901

(845) 368-0104

The address designated by said attorney for that purpose by depositing a true copy of
same enclosed in a postpaid properly addressed'w_r"@" ° an official depository under the exclusive

 

 

Sworn to before me this

361 day ofJanuary,.ZU.

 

mci
NOTARY A A. 01
ix l:vUBL;C.STATE(:£NNOH
‘¢£’ L"A_` OUal;f;':_zoCBOQBaOBNEW YORK
f
NOTARY PUBLIC M Co miss ”Suffo

 

